DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1- 11 directed to invention non-elected without traverse.  Accordingly, claims 1-11 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-11 are cancelled.
Allowable Subject Matter
Claims 12-20 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that the open stub is positioned at a portion different than that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HOA C NGUYEN/Primary Examiner, Art Unit 2847